Joseph L. Cohen, Deputy Attorney General, and Thomas D. McBride, Attorney General,
You have requested advice of this department as to the meaning of the term “municipalities exempt from the jurisdiction of county departments of health” as it occurs in the Local Health Administration Law of August 24, 1951, P. L. 1304, 16 PS §12001 et seq. Specifically, you have asked whether a proposed letter to be sent by the Department of Health to municipalities in Allegheny County that have not joined the Allegheny County Department of Health is in conformity with the Local Health Administration Law.
The final paragraph of the proposed letter reads as follows:
“As of January 1, 1957, our records do not indicate that the City . . . was fulfilling its responsibility for administering all the State’s laws and regulations that it was empowered to enforce; and, accordingly does not qualify as an exempt municipality. Unless you furnish evidence that [name of city] does qualify as an exempt municipality within 30 days, we will consider [name of city] to, in fact, be within the jurisdiction of the Allegheny County Health Department which will be expected to provide those services mentioned above.”
The question is whether the Department of Health of the Commonwealth or the department of health of a county in which a municipality is located may declare the municipality not to be exempt from the jurisdiction of the county department of health for the reason that such municipality was not fulfilling its responsibility of administering all the State laws and regulations pertaining to health that it was empowered to enforce. This question can only be answered by an examination of the entire Local Health Administration Law.
Section 3, clause (h), of the Local Health Administration Law, supra, defines a municipality as any city, *588borough, incorporated town and township of the first class. Section 3 of the act does not define the term “municipalities exempt from the jurisdiction of the county departments of health.” However, sections 13 and 14 of the act establish the criteria which must be considered in determining whether a municipality, as defined in section 3(h) of the act, is to be considered exempt from the jurisdiction of the county department of health. These sections provide as follows:
“Jurisdiction of County Departments of Health— The jurisdiction of an established county department of health in the county or counties which have established it shall extend to all townships of the second class, to all municipalties which do not have departments or boards of health at the time of the establishment of the county department of health, to all municipalities or parts of municipalities in which the local administration of health laws at the time of the establishment of the county department of health is being performed by the State Department of Health for any reason whatsoever, to all municipalities which dissolve their departments or boards of health in accordance with section 15 of this act, and to certain parts of municipalities as provided in sections 15 and 16 of this act ” (Italics supplied.)
“Municipalities Exempt From Jurisdiction of County Departments of Health — Any municipality having a department or board of health at the time of the establishment of a county department of health in the county in which the municipality is located, or in a county in which part of the municipality is located, shall be exempt from the jurisdiction of the county department of health; except that any municipality in which the local administration of health laws, at the time of the establishment of the county department of health, is being performed by the State Department of Health for any reason whatsoever shall not be exempt *589from the jurisdiction of the county department of health.” (Italics supplied.)
Thus, a municipality, as defined in section 3 {h) of the act, is exempt from the jurisdiction of the county department of health in the county in which it is located if and only if the following conditions are met: (1) At the time of the establishment of the county department of health the municipality in question had its own department or board of health; and (2) That the State Department of Health was not at the time of the establishment of the county department of health, performing the “local administration of health laws” in the municipality.
It is not difficult to determine whether the first condition is met since a mere checking of the records of the municipality in question would reveal whether or not that municipality had a department or board of health at the time of the establishment of the county department of health in which it is located. In order to determine whether the municipality in question meets the second condition it is necessary for your department to determine whether at the time of the establishment of the county department of health, the State Department of Health was performing the local administration of health laws in that municipality.
It is not enough that the municipality in question was not performing all those health functions that it is empowered to perform. It must affirmatively appear that your department was performing those health functions at the time the county department of health was established.
This conclusion follows from a consideration of sections 13, 14, 15 and 25 of the act. Sections 13 and 14, above quoted, set forth the criteria for determining whether a municipality is exempt. Section 15 provides a method whereby an exempt municipality may, by dissolving its own department or board of *590health, become subject to the county department of health. Section 15 also provides that an exempt municipality may receive grants under the provisions of the act if it meets criteria set forth in section 25(6) of the act, which criteria are as follows:
. . The Secretary of Health shall approve the payment of any quarterly installment of an annual grant to a county department of Health or to a municipality eligible under section 15 of this act only if he finds:
“(1) that such county department of health or municipality is complying with any and all regulations of the State Department of Health prescribing minimum public health activities, minimum standards of performance of health services, and standards of personnel administration on a merit basis; and
“(2) that such county department of health or municipality is accomplishing the purpose described in section 2 of this act.”
Section 15 recognizes that exempt municipalities may receive State grants as provided in section 25. This negates any inference that the criteria in section 25 determine whether a municipality is exempt. These criteria refer only to the eligibility of an exempt municipality to receive State aid. If a municipality in a county in which there is a department of health established is exempt, for reasons above stated, it is still necessary to determine whether that municipality is entitled to receive State grants. This last determination can only be made with reference to the provisions of section 25 of the act.
Therefore, this department is of the opinion and you are accordingly advised that neither your department nor a county department of health may declare a municipality not to be exempt from the jurisdiction of the county department of health in the county in *591which it is located unless such municipality fails to meet either of the following conditions:
1. At the time of the establishment of the county department of health the municipality in question had a department or board of health.
2. At such time your department was not performing the local administration of health laws in that municipality.
Further, you are advised that the proposed letter to be sent to municipalities which have not joined the Allegheny County Health Unit does not conform to the provisions of the Local Health Administration Law since it fails to indicate that your department was performing the “local administration of health laws” in these municipalities at the time of the establishment of the Allegheny County Health Department.